DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/02/22 has been acknowledged.
Applicant amended Claims 1, 9, 11, 19.

Status of Claims
Claims 21-25 are withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1-20 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2017/0202083) in view of Lee et al. (US 2020/003179). 
In re Claim 1
a core layer – with elements 155, 100, 160 (paragraphs 0044, 0061) comprising a first surface (a top surface) and a second surface (a bottom surface);
a first dielectric layer 180-top (paragraphs 0044, 0055) coupled to the first surface of the core layer;
a first plurality of interconnects – of circuit 165 (see also Figs. 9-11, paragraphs 0046, 0075) located in the first dielectric layer 180-top;
a second dielectric layer 180-bottom (paragraph 0055) coupled to the second surface of the core layer; and
a second plurality of interconnects -162, 170 (see also Figs. 11-12, paragraph 0071) located in the second dielectric layer 180-bottom;
a high-density interconnect portion – including wires 120 and vias 125 (as in Fig. 2, paragraphs 0045, 0046, 0051) located in the core layer, wherein 
the high-density interconnect portion is coupled to the first plurality of interconnects located in the first dielectric layer 180-top (see Figs. 7-12); and
a plurality of core interconnects 156 (paragraph 0055) located in the core layer,
Baek does not teach that the plurality of core interconnects includes at least one core interconnect coupled to the high-density interconnect portion and the second plurality of interconnects located in the second dielectric layer, and wherein the at least one core interconnect is located in the core layer and extends from the second surface of the core layer to the high-density interconnect portion in the core layer. In the Baek’ structures the high-density interconnect portion is coupled directly to the second plurality of interconnects located in the second dielectric layer.

Baek and Lee teach analogous art directed to a substrate comprised multiple layers and multiple interconnects, including a high-density interconnect portion, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Baek device in view of the Lee device, since the devices are from the same field of endeavor, and Lee created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Baek device by making the high-density interconnect portion thinner, while creating additional core interconnects – 156-1 as in Modified Portion of Fig. 1:
Modified Portion of Fig. 1

    PNG
    media_image1.png
    337
    816
    media_image1.png
    Greyscale


In re Claim 2, Baek/Lee teaches the substrate of Claim 1 as cited above.
Baek further teaches that the high-density interconnect portion comprises (Figs. 1 and 2 and Modified Portion of Fig. 1): 
a first in-core dielectric layer – one of top dielectric layers of dielectric laminate 105 (paragraph 0047); and 
a first plurality of high-density interconnects – including 120 and 125 - located in the first in-core dielectric layer (paragraphs 0030, 0045, 0051).
In re Claim 3, Baek/Lee teaches the substrate of Claim 2 as cited above. 
Baek further teaches (Figs. 1-2, Modified Portion of Fig. 1, paragraphs 0019, 0020, 0030, 0045, 0046) that the first plurality of interconnects – in dielectric 180-top - comprises a first minimum pitch (as appropriate for a low-density circuit, paragraph 0046), and wherein the first plurality of high-density interconnects – 120 and 125 comprises a second minimum pitch that is less than the first minimum pitch (paragraph 0046). 
In re Claim 4, Baek/Lee teaches the substrate of Claim 2 as cited above, wherein Baek was modified per Lee (for Claim 1, as it is shown in Modified Portion of Fig. 1) to include additional core interconnects 156-1 under the first plurality of high-
It would have been obvious for one of ordinary skill in the art before filing the application that in the modifications described for Claim 1, the first plurality of high-density interconnects 120 or 125 (125 is shown in Fig. 2) is coupled to at least one core interconnect 156-1 (as in Modified Portion of Fig. 1) from the plurality of core interconnects.
In re Claim 5, Baek/Lee teaches the substrate of Claim 2 as cited above. 
Baek/Lee further teaches (see Baek’ Figs. 1, 2 and Modified Portion of Fig. 1) that the high-density interconnect portion further comprises: 
a second in-core dielectric layer – as one of lower layers of laminate 105 (paragraph 0047); and 
a second plurality of high-density interconnects 120, 125, located in the second in-core dielectric layer (as is clear from Modified Portion of Fig. 1). 
In re Claim 6, Baek/Lee teaches the substrate of Claim 5 as cited above and
wherein the first plurality of high-density interconnects is coupled (through all via connections 125 of Fig. 2) to at least one core interconnect 156-1 created per Lee, as shown in Modified Portion of Fig. 1 for Claim 1.
It is obvious from Modified Portion of Fig. 1 and Fig. 2 of Baek that the second plurality of high-density interconnects (identified for Claim 5) is coupled to the first plurality of high-density interconnects (identified for Claim 2, as is shown in Fig. 2 of Baek) and the first plurality of interconnects disposed in layer 180-top of Baek.
In re Claim 7, Baek/Lee teaches the substrate of Claim 2 as cited above. 
Baek does not teach that the first in-core dielectric layer 121 (see Fig. 6 and see In re Claim 2) comprises a photo imageable dielectric (PID) polymer, wherein the first in-core dielectric layer is a dielectric layer of the high-density interconnect portion.
Lee teaches (Fig. 6, paragraph 0079) that a first dielectric layer 121 of the high-density interconnect portion is a PID polymer.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Baek/Lee substrate of Claim 2 by creating the first in-core dielectric layer from the PID polymer, if desirable: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 
In re Claim 8, Baek/Lee teaches the substrate of Claim 1 as cited above. 
Baek further teaches that (Fig. 1, paragraph 0057) the first dielectric layer and the second dielectric layer – as top and bottom dielectrics 180 – each includes a prepreg layer.
In re Claim 9, Baek/Lee teaches the substrate of Claim 1 as cited above, and wherein, as shown in Modified Portion of Fig. 1 for Claim 1, the at least one core interconnect 156-1 is located between the high-density interconnect portion 110 and the second plurality of interconnects coupling them together. 
It would have been obvious for one of ordinary skill in the art before filing the application that in the modification described for Claim 1 (and shown in Modified Portion of Fig. 1), that the first plurality of interconnects – in layer 180-top is coupled to the 
In re Claim 10, Baek/Lee teaches the substrate of Claim 1 as cited above. 
Baek further teaches (paragraph 0006) that the substrate is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IOT) device, and a device in an automotive vehicle – Baek teaches using the substrate in a server.
In re Claim 11, Baek teaches an apparatus comprising (Fig. 1): an integrated device 1 (as one of possible implementations of a die, paragraph 0045); and a substrate coupled (with bumps 175, paragraph 0072) to the integrated device 1, the substrate comprising: 
a core layer – including 155, 160, and 100 (paragraphs 0044, 0061) comprising a first surface – as a top surface - and a second surface – as a bottom surface; 
a first dielectric layer 180-top (paragraph 0055) coupled to the first surface of the core layer; 
means for first interconnection – belonging to circuit 165 (paragraph 0049) located in the first dielectric layer 180-top (as better shown in Fig. 11); 
a second dielectric layer – 180-bottom (paragraph 0055) coupled to the second surface of the core layer; and 
means for second interconnection – including 162 and 170 (see Figs. 9-11, paragraph 0071) located in the second dielectric layer,
means for high-density interconnection – including 120 (paragraph 0047) - located in the core layer, wherein the means for high-density interconnection is coupled to the first plurality of interconnects located in the first dielectric layer 180-to, as is shown in Fig. 1; and
means for core interconnection – 156 – located in the core layer.
Baek does not teach that the means for core interconnections located in the core layer includes at least one core interconnect coupled to the means for high-density interconnection and the second plurality of interconnects located in the second dielectric layer, since in the Baek device, the means for high-density interconnections are directly coupled to the second plurality of interconnections located in the second dielectric layer, - see Fig. 1 and its description. Accordingly, Baek does not teach that the at least one core interconnect located in the core layer extends from the second surface of the core layer to the means for high-density interconnection in the core layer.
Lee teaches (Fig. 6) a high-density interconnect portion 125 (paragraphs 0061, 0082) located in dielectric layer 111b (paragraph 0065) comprising interconnects 129 of various heights (paragraph 0085), wherein the high-density interconnect portion 125 is connected to a second plurality of interconnects 112a (paragraph 0068) located in under laying dielectric 111a (paragraph 0065) through at least one “short” interconnect 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Baek device by making the high-density interconnect portion thinner, while creating additional core interconnects – 156-1 as in Modified Portion of Fig. 1, where 156-1 are extended from the second surface of the core layer, are disposed under the high-density interconnect portion 110 and connect the high-density interconnect portion 110 to the second plurality of interconnects located in the second dielectric layer 180-bottom through these additional core interconnects 156-1, if such type of connection of the high-density interconnect portion is preferred by the manufacturer. 
In re Claim 12, Baek/Lee teaches the apparatus of Claim 11 as cited above.
Baek further teaches that the means for high-density interconnect portion comprises (Figs. 1 and 2 and Modified Portion of Fig. 1): 
a first in-core dielectric layer – one of top dielectric layers of dielectric laminate 105 (paragraph 0047); and 
a first plurality of high-density interconnects – including 120 and 125 - located in the first in-core dielectric layer (paragraphs 0030, 0045, 0051).
In re Claim 13, Baek/Lee teaches the apparatus of Claim 12 as cited above. 
Baek further teaches that the means for first interconnection comprises (Figs. 1-2, Modified Portion of Fig. 1, paragraphs 0019, 0020, 0030, 0045, 0046) – in dielectric 180-top - a first minimum pitch (as appropriate for a low-density circuit, paragraph 0046), and wherein the first plurality of high-density interconnects – 120 and 125 
In re Claim 14, Baek/Lee teaches the apparatus of Claim 12 as cited above, wherein, as explained for Claim 11, the first plurality of high-density interconnects is coupled to the means 156-1 for core interconnection (see Modified Portion of Fig. 1).
In re Claim 15, Baek/Lee teaches the apparatus of Claim 12 as cited above.
Baek further teaches that the means for high-density interconnection further comprises:
a second in-core dielectric layer – as one of lower layers of laminate 105 (Fig. 2, paragraph 0047); and 
a second plurality of high-density interconnects 120, 125, located in the second in-core dielectric layer (as is clear from Modified Portion of Fig. 1). 
In re Claim 16, Baek/Lee teaches the apparatus of Claim 15 as cited above, and wherein, as shown for Claim 11, the second plurality of high-density interconnects – in dielectric 180-bottom - is coupled to the first plurality of high-density interconnects of 110 and the means for first interconnection – disposed in layer 180-top, through the high-density interconnect portion 110. 
It is also obvious that for the structure of Claims 15 and 12, wherein the first plurality of high-density interconnects – in dielectric 180-top - is coupled to the means for core interconnection 156-1 (see Modified Portion of Fig. 1)
In re Claim 17, Baek/Lee teaches the apparatus of Claim 12 as cited above. 
Baek does not teach that the first in-core dielectric layer 121 (see Fig. 6 and see In re Claim 2) comprises a photo imageable dielectric (PID) polymer, wherein the 
Lee teaches (Fig. 6, paragraph 0079) that a first dielectric layer 121 of the high-density interconnect portion is a PID polymer.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Baek/Lee substrate of Claim 2 by creating the first in-core dielectric layer from the PID polymer, if desirable: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 
In re Claim 18, Baek/Lee teaches the apparatus of Claim 11 as cited above.
Baek further teaches that (Fig. 1, paragraph 0057) the first dielectric layer and the second dielectric layer – as top and bottom dielectrics 180 – each includes a prepreg layer.
In re Claim 19, Baek/Lee teaches the apparatus of Claim 11 as cited above, wherein, as shown in Modified Portion of Fig. 1 for Claim 11, the means for the core interconnection include at least one core interconnect 156-1 located between the means of the high-density interconnect portion 110 and the second plurality of interconnects coupling them together. 
It would have been obvious for one of ordinary skill in the art before filing the application that in the modification described for Claim 11 (and shown in Modified Portion of Fig. 1), that the first plurality of interconnects – in layer 180-top is coupled to the second plurality of interconnects – in layer 180-bottom – through the high-density 
In re Claim 20, Baek/Lee teaches the apparatus of Claim 11 as cited above. 
Baek further teaches that the apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IOT) device, and a device in an automotive vehicle - Baek teaches using the apparatus in a server.

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/02/22 have been fully considered.
Agreeing with Applicant (REMARKS, page 8) that amended claims cannot be rejected under 35 U.S.C. 102 and 103 in the same manner as is it is shown in the previous Office Action, Examiner does not agree with patentability of the amended claims (REMARKS, pages 8-13), since they are obvious in a view of newly cited combination of prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/12/22